August 14, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                        TERRY DWAYNE BATTLE, Appellant

NO. 14-12-00075-CR                         V.

                          THE STATE OF TEXAS, Appellee


                        ________________________________

       This cause was heard on the transcripts of the record of the court below, and
having inspected the record, the Court holds there was no error in the judgment requiring
reversal, but there was error in the judgment as entered, which is capable of reformation
by this Court. Therefore, the judgment is REFORMED, to reflect administrative fees are
assed in the amount of $730.00.
      The Court orders the judgment AFFIRMED as REFORMED.
      We further order appellant pay all costs expended in the appeal.
      We further order this decision certified below for observance.